             Case 1:20-cv-12094-PBS Document 1 Filed 11/23/20 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                      )
BRANDON HALL                                          )
                       Plaintiff                      )
                                                      )
v.                                                    )
                                                      )
JEAN-MARIE ANACREON and                               )
RASIER, LLC                                           )
               Defendants                             )
                                                      )

                                    NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, Defendant Rasier, LLC (“Rasier”) hereby

gives notice of the removal of this action, which is currently pending in the Superior Court of

Massachusetts in Suffolk County, captioned Brandon Hall v. Jean-Marie Anacreon, et al., Civil

Docket No. 2084CV01149, to the United States District Court for the District of Massachusetts.

As grounds for removal, Rasier states as follows:

        1.      Rasier removes this case on the basis of diversity jurisdiction, on the grounds that

there is diversity of citizenship among the parties to this litigation and the amount in controversy

exceeds $75,000 exclusive of interest and costs. See 28 U.S.C. § 1332(a)(1) (“[t]he district courts

shall have original jurisdiction of all civil actions where the matter in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs, and is between citizens of different

states.”).


                                         BACKGROUND

        2.      On or about June 3, 2020, Plaintiff Brandon Hall (“Plaintiff”) filed a complaint in

the Massachusetts Superior Court for Suffolk County naming Uber Technologies, Inc. (“Uber”)

and Jean-Marie Anacreon (“Anacreon”) as the defendants. On or about August 31, 2020,

                                                  1
            Case 1:20-cv-12094-PBS Document 1 Filed 11/23/20 Page 2 of 5




Plaintiff moved to amend his complaint to substitute Rasier for Uber. Plaintiff’s Amended

Complaint (“Complaint”) was filed on or about September 10, 2020. See Exhibit A.

       3.      Plaintiff alleges in his Complaint that he sustained injuries on September 15, 2018

when he was struck by a motor vehicle operated by Anacreon, who Plaintiff alleges was logged

onto Rasier’s app. Id., pp. 1-3.

       4.      Plaintiff alleges that he suffered bodily injury and asserts negligent entrustment,

respondeat superior, and strict liability against Rasier. Id. pp. 3-4

                                   TIMELINESS OF REMOVAL

       5.      Rasier was served with Plaintiff’s Complaint on or about October 27, 2020.

       6.      This Notice of Removal is timely because it is filed within 30 days after the

receipt by Rasier, through service or otherwise, a copy of Plaintiff’s Complaint. See 28 U.S.C. §§

1441(e), 1446(b); see also Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 348

(removal period triggered by service).

                                   DIVERSITY OF CITIZENSHIP

       7.      Complete diversity of citizenship exists in this matter because the defendants are

citizens of different States from Plaintiff. See 28 U.S.C. § 1332(a).

       8.      Plaintiff alleges that he is an individual residing in Cambridge, Massachusetts.

Thus, for the purpose of determining whether diversity jurisdiction exists, Plaintiff is a citizen of

Massachusetts.

       9.        Plaintiff alleges that Anacreon resides in Nashua, New Hampshire. Thus, for the

purpose of determining whether diversity jurisdiction exists, Anacreon is a citizen of New

Hampshire




                                                  2
           Case 1:20-cv-12094-PBS Document 1 Filed 11/23/20 Page 3 of 5




         10.   At the time of the filing of the Complaint, Rasier was, and currently is, a

corporation formed under the laws of Delaware with its principal place of business in California.

Thus, for the purpose of determining whether diversity jurisdiction exists, Rasier is a citizen of

Delaware and California.

         11.   There is complete diversity among the parties, because Plaintiff, Anacreon, and

Rasier are citizens of different States. See 28 U.S.C. § 1332(a)(1).

                                 AMOUNT IN CONTROVERSY

         12.   Based on Plaintiff’s allegations, the amount in controversy in this case exceeds

the jurisdictional minimum of $75,000 required for diversity jurisdiction to 28 U.S.C. § 1332.

         13.   According to his Complaint, Plaintiff “sustained serious personal injuries,

incurred substantial medical bills, and expenses, and was prevented from performing his usual

activities of daily living.” See Exhibit A, p. 3.

         14.   Plaintiff’s Civil Action Cover Sheet contains detailed itemizations of his claimed

damages in excess of $100,000. Id. Specifically, Plaintiff’s medical expenses are allegedly in

excess of $24,236.47. In addition, Plaintiff claims lost wages and compensation to date,

anticipated future medical and hospital expenses, and anticipated lost wages. Thus, it is apparent

from the Complaint and the Civil Action Cover Sheet that Plaintiff’s alleged damages exceed the

$75,000 amount necessary to establish diversity jurisdiction.

         ALL PROCEDURAL PREREQUISITES TO REMOVAL HAVE BEEN MET

         15.   Pursuant to 28 U.S.C. §§ 1441(a) and 1446(a), Rasier is filing this Notice of

Removal in the federal district court for the district within which the state court Complaint was

filed.




                                                    3
          Case 1:20-cv-12094-PBS Document 1 Filed 11/23/20 Page 4 of 5




       16.     Pursuant to 28 U.S.C. § 1446(a), Rasier attaches all process, pleadings and orders

that have been filed, served or received by Rasier in this action as Exhibit B.

       17.     Pursuant to 28 U.S.C. § 1391, venue is proper in the United States District Court

for the District of Massachusetts, as the Complaint in this action was filed in the Superior Court

for the Commonwealth of Massachusetts, Suffolk County.

       18.     Rasier will give written notice of the filing of this Notice of Removal to all other

parties and will file a copy of this Notice of Removal with the Clerk of the Massachusetts

Superior Court for Suffolk County, as required by 28 U.S.C. § 1446(d).

       19.     In removing this action, Rasier does not intend to waive any rights or defenses to

which they are otherwise entitled under the Federal Rules of Civil Procedure.

       20.     Defendant Jean-Marie Anacreon consents to removal. Written consent is attached

hereto as Exhibit C.

       21.     Based upon the record submitted with this notice, this Court has jurisdiction over

Plaintiff’s claims and the Complaint is properly removed to this Court.

       WHEREFORE, Defendant Rasier, LLC respectfully requests that this action proceed in

the United States District Court for the District of Massachusetts, as an action properly removed

from state court.




                                                 4
          Case 1:20-cv-12094-PBS Document 1 Filed 11/23/20 Page 5 of 5




                                                    Respectfully submitted by,
                                                    Defendant
                                                    RASIER, LLC
                                                    By its attorneys,

                                                    /s/ Christopher G. Betke
                                                    ___________________________________
                                                    Christopher G. Betke, BBO# 552588
                                                    Lesley P. Chuang, BBO# 685698
                                                    COUGHLIN BETKE LLP
                                                    175 Federal Street
                                                    Boston, MA 02110
                                                    (617) 988-8050
                                                    cbetke@coughlinbetke.com
                                                    lchuang@coughlinbetke.com


                                   CERTIFICATE OF SERVICE

         I, Christopher G. Betke, hereby certify that on November 23, 2020, the foregoing Notice
of Removal was filed electronically and served by mail, postage prepaid upon the parties listed
below. Notice of the filing will be sent by email to all by operation of the Court’s electronic
filing system or by mail to anyone unable to accept electronic filing. Parties may access this
filing through the Court’s ECF system.

Sean C. Joanis, Esq,
Jason D. Stone, Esq.
Jason Stone Injury Lawyers
225 Friend Street, Suite 102
Boston, MA 02214



                                                    /s/ Christopher G. Betke
                                                     ____________________________________
                                                     Christopher G. Betke, Esq.




                                                5
